       Case 4:20-cv-00157-DPM Document 15 Filed 02/05/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                      CENTRAL DIVISION

RONNIE COLLVER                                                 PLAINTIFF

v.                        No. 4:20-cv-157-DPM

LEV AN DONADZE and
STARWAY LOGISTICS, LLC                                   DEFENDANTS

                              JUDGMENT
     Collver' s complaint is dismissed with prejudice.          The Court
retains jurisdiction until 5 March 2021 to enforce the parties' settlement.



                                                           v
                                        D.P. Marshall Jr.
                                        United States District Judge
